Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 2/19/2021. Claims 1-20 are currently pending and claims 1, 9, and 17 are the independent claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 9-16, drawn to a method of calculating a failure probability of a change in one or more source code repositories, comprising: selecting the one or more source code repositories; analyzing the source files in the source code repositories; analyzing at least one commit made to the source code repositories, the commit comprising one or more changes to the source code and a commit message; determining a type of the commit selected from the group consisting of a fixing commit and a new code commit; if the commit is a new code commit, determining a set of areas of source code modified; if the code is a fixing commit, determining which commit of a plurality of new code commits is a causing commit, which caused a defect affiliated with the fixing commit; analyzing the commit message and calculating one or more parameters of the commit message; training a machine learning classifier with a set of data comprising the type of commit, the set of areas modified, the causing commit, and the commit message; and using the machine learning classifier to calculate a probability  classified in 717/120 and CPC G06F 8/70.
II. Claims 17-20, drawn to a method of assigning a task to one or more developers, comprising: accepting a new task; determining which areas of code are modified by the task; determining the types of change needed for the task; calculating at least one developer productivity metric of the one or more developers based on past performance of the one or more developers when working in the areas of code or the types of change; and assigning the task to a selected developer of the one or more developers based on the at least one productivity metric, as recited in independent claim 17, classified in 717/101 and CPC G06Q 10/06.

The inventions are independent or distinct, each from the other because:
Claims 1-8 and 9-16 are directed to analyzing commit/change to a source code repository and determining a probability that the commit will cause a failure, while claims 17-20 are directed to accepting a code modification task and assigning the task to a selected developer based on calculated developer productivity metrics. While the inventions are distantly related in that code modified by the developer in performing the assigned task may be a commit to a source code repository, the limitations of the 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the concepts of the inventions claimed in claims 1-8 and 9-16 require search/consideration for calculating a failure probability of a change in one or more source code repositories, comprising: selecting the one or more source code repositories; analyzing the source files in the source code repositories; analyzing at least one commit made to the source code repositories, the commit comprising one or more changes to the source code and a commit message; determining a type of the commit selected from the group consisting of a fixing commit and a new code commit; if the commit is a new code commit, determining a set of areas of source code modified; if the code is a fixing commit, determining which commit of a plurality of new code commits is a causing commit, which caused a defect affiliated with the fixing commit; analyzing the commit message and calculating one or more parameters of the commit message; training a machine learning classifier with a set of data comprising the type of commit, the set of areas modified, the causing commit, and the commit message; and using the machine learning classifier to calculate a probability that the commit will cause 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193